  Case 5:20-cv-00066-LGW-BWC Document 17 Filed 02/23/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 CALVIN SMITH,

                Plaintiff,                                  CIVIL ACTION NO.: 5:20-cv-66

        v.

 GEORGIA DEPARTMENT OF
 CORRECTIONS, et al.,

                Defendants.


                                            ORDER

       This matter is before the Court on Plaintiff’s pro se Complaint under 42 U.S.C. § 1983.

Doc. 1. For the reasons that follow, the Court ORDERS Plaintiff to file an Amended

Complaint within 14 days of this Order. Failure to comply with this Order within the

allotted time, or to show cause why Plaintiff is unable to comply, will result in a

recommendation to the District Judge the case be dismissed without further notice for

failure to prosecute and failure to follow a Court order.

       A federal court is required to conduct an initial screening of all complaints filed by

prisoners and plaintiffs proceeding in forma pauperis. 28 U.S.C. §§ 1915A(a), 1915(a).

During the initial screening, the court must identify any cognizable claims in the complaint. 28

U.S.C. § 1915A(b). Additionally, the court must dismiss the complaint (or any portion of the

complaint) that is frivolous, malicious, fails to state a claim upon which relief may be granted, or

which seeks monetary relief from a defendant who is immune from such relief. Id. The

pleadings of unrepresented parties are held to a less stringent standard than those drafted by

attorneys and, therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520
  Case 5:20-cv-00066-LGW-BWC Document 17 Filed 02/23/21 Page 2 of 5




(1972). However, a plaintiff’s unrepresented status will not excuse mistakes regarding

procedural rules. McNeil v. United States, 508 U.S. 106, 113 (1993).

         A plaintiff’s complaint should contain a “short and plain statement” of the plaintiff’s

claims, and each allegation in the complaint should be “simple, concise, and direct.” Fed. R.

Civ. P. 8(a)(2), (d). In order to state a claim upon which relief may be granted, a complaint

must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.

         A plaintiff is not necessarily required to bring a separate action for each individual claim

against each individual defendant. In some circumstances, the Federal Rules of Civil Procedure

allow a plaintiff to name multiple defendants in a suit and to assert multiple claims in a single

suit. Specifically, a plaintiff may name multiple defendants in a single action, but only if he

asserts at least one claim against those defendants that arises from the same transaction,

occurrence, or series of transactions or occurrences, or if any question of law or fact common to

all defendants will arise in the action. Fed. R. Civ. P. 20(a)(2). Additionally, a plaintiff may

assert multiple claims against a properly joined defendant in the same action. Fed. R. Civ. P.

18(a).

         Although Plaintiff submitted a proper Court-approved civil rights complaint form to be

used by prisoners in actions arising under 42 U.S.C. § 1983, he barely fills out any of the

required fields and simply refers to his submitted attachment. Doc. 1 at 4–6. Plaintiff has also

not included sufficient detail in his Complaint for the Court to ascertain whether Plaintiff has a




                                                   2
    Case 5:20-cv-00066-LGW-BWC Document 17 Filed 02/23/21 Page 3 of 5




plausible legal claim. Plaintiff states his petition for writ of habeas corpus was granted but does

not provide any details about the proceeding. Doc. 1 at 2. Plaintiff sues Warden Thomas

Gramiak as a Defendant, but he does not explain any specific actions Defendant Gramiak took to

deprive him of his constitutional rights.

       Plaintiff also lists Georgia Department of Corrections and Ware State Prison as

Defendants. Doc. 1 at 1. However, the Court notes state agencies and prisons are not

considered “persons” under § 1983. Thomas v. Illinois, 697 F.3d 612, 613 (7th Cir. 2012)

(holding the Eleventh Amendment bars § 1983 suits against state agencies) (citing Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 66–70 (1989)); Dean v. Barber, 951 F.2d 1210, 1214 (11th

Cir. 1992) (“Sheriff’s departments and police departments are not usually considered legal

entities subject to suit . . . .”) (citations omitted); Lawal v. Fowler, 196 F. App’x 765, 768 (11th

Cir. 2006) (analyzing Georgia law and concluding the same); Williams v. Chatham Cnty.

Sherriff’s Complex, Case No. 4:07-cv-68, 2007 WL 2345243 (S.D. Ga. August 14, 2007) (“The

county jail, however, has no independent legal identity and therefore is not an entity that is

subject to suit under Section 1983.”) (citations omitted); Alabama v. Pugh, 438 U.S. 781, 782

(1978). Therefore, Plaintiff likely cannot maintain plausible legal claims against these

Defendants.

       Accordingly, the Court ORDERS Plaintiff to file an Amended Complaint within 14 days

of this Order. The Amended Complaint must comply with the following directions. The

Court advises Plaintiff to read and follow these directions carefully:

       (1)     The Amended Complaint must be on the court-approved civil rights
               complaint form to be used by prisoners in actions arising under 42 U.S.C.
               § 1983. 1


1
       The Court DIRECTS the Clerk of Court to send the appropriate 42 U.S.C. § 1983 complaint
form and a copy of this Order to Plaintiff.


                                                  3
  Case 5:20-cv-00066-LGW-BWC Document 17 Filed 02/23/21 Page 4 of 5




         (2)    The Amended Complaint must be clearly labelled “Amended Complaint”
                and place the civil action number of this case on the first page of the form.

         (3)    No more than 10 pages may be attached to the form (this includes written
                allegations and attachments).

         (4)    The Amended Complaint must be legible with writing on only one side of
                each page.

         (5)    Each intended defendant must be identified by name or by sufficient
                details to describe the individual.

         (6)    The Amended Complaint should include only factual allegations
                concerning events where the rights of Plaintiff were violated or Plaintiff
                was injured, including the date and location of each alleged violation.

         (7)    The Amended Complaint must describe each alleged violation and
                identify each defendant responsible for each alleged violation.

         (8)    The Amended Complaint should not contain legal argument or
                conclusions.

         Once filed, Plaintiff’s Amended Complaint will supersede and replace his original

Complaint. Therefore, Plaintiff’s Amended Complaint must not refer back to the initial

Complaint or any of its attachments and must not incorporate any part of the original complaint

by reference. Claims made against particular defendants in the Plaintiff’s original Complaint

are not preserved unless they are also set forth in the Amended Complaint.

         Failure to comply with this Order within the allotted time, or to show cause why

Plaintiff is unable to comply, will result in a recommendation to the District Judge the case

be dismissed without further notice for failure to prosecute and failure to follow a Court

order.

         Additionally, the Court ORDERS Plaintiff to advise the Court in writing of any change

of address during the pendency of this action. Plaintiff’s failure to abide by this directive will




                                                  4
  Case 5:20-cv-00066-LGW-BWC Document 17 Filed 02/23/21 Page 5 of 5




result in the dismissal of Plaintiff’s Complaint, without prejudice, for failure to follow an Order

of this Court.

       SO ORDERED, this 23rd day of February, 2021.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 5
